Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on February 26th, 2020, which claims 1-20 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1 and 11 are presented in independent form.
Effective Date
Effective date that has been considered for this application is September 1st, 2017.
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.
Information Disclosure Statement
The information disclosure statements filed on February 26th, 2020 and May 17th, 2022 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
Claims 9 and 19 recite the limitation “wherein the traceability attributes” in line 1.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading -- wherein [[the]] traceability attributes -- for the purpose of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-11, 17-18, and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadaf Mustafiz et al. (A Network Service Design and Deployment Process for NFV Systems – IEEE, 2016 – IDS filed 02/26/2020 – hereinafter, Mustafiz).
Regarding claim 1:
Mustafiz discloses a method for automating design and management of network services, comprising: 
obtaining a process model which models activities and ordering among actions in a process for the network services, wherein each activity includes a set of actions and each action is associated with a model-based transformation which transforms one or more input models into one or more output models (“We present a Process Model (PM) that describes the process of designing and deploying a new network service along with the complete workflow. The PM clearly shows the control-flow and object-flow among the actors involved in the process… An activity node can either be a simple action (representing a single step within an activity) or an activity (representing a decomposable activity which embeds actions or other activities) … In our PM, we consider the artifacts discussed in Section II as models (instances which conform to existing meta-models) which are either inputs or outputs of activities.” (See page 134, Section B. NS Design and Deployment Process Model)); 
constructing a megamodel which incorporates the process model and describes relations among resources to be used by model-based transformations of the process model, wherein the resources include models and meta-models (“We intend to evolve the PM to a detailed FTG+PM model as defined in [9]. The FTG+PM language includes a process model (modelled using a subset of UML 2.0 activity diagrams) in which each activity is essentially a model transformation, and the formalism transformation graph (a form of megamodel) to support the PM. The framework is based on the notion of multi-paradigm modelling and uses metamodelling and model transformations as enablers. The use of such PMs or model transformation chains allows the enactment or automatic execution of the workflow defined in the process. Having an underlying transformation chain also naturally leads to ensuring traceability requirements (not just at the stakeholder level but also at the software management level), since these chains explicitly model the relations between the steps of an MDE process [9].” (See page 138, Section B. Towards Model-Driven Process Enactment));
 generating, based on the megamodel, a transformation chain containing coordinated sequences of the model-based transformations (“We intend to evolve the PM to a detailed FTG+PM model as defined in [9]. The FTG+PM language includes a process model (modelled using a subset of UML 2.0 activity diagrams) in which each activity is essentially a model transformation, and the formalism transformation graph (a form of megamodel) to support the PM. The framework is based on the notion of multi-paradigm modelling and uses metamodelling and model transformations as enablers. The use of such PMs or model transformation chains allows the enactment or automatic execution of the workflow defined in the process. Having an underlying transformation chain also naturally leads to ensuring traceability requirements (not just at the stakeholder level but also at the software management level), since these chains explicitly model the relations between the steps of an MDE process [9].” (See page 138, Section B. Towards Model-Driven Process Enactment)); and 
enacting the transformation chain to thereby enact the process model for the network services (“We intend to evolve the PM to a detailed FTG+PM model as defined in [9]. The FTG+PM language includes a process model (modelled using a subset of UML 2.0 activity diagrams) in which each activity is essentially a model transformation, and the formalism transformation graph (a form of megamodel) to support the PM. The framework is based on the notion of multi-paradigm modelling and uses metamodelling and model transformations as enablers. The use of such PMs or model transformation chains allows the enactment or automatic execution of the workflow defined in the process. Having an underlying transformation chain also naturally leads to ensuring traceability requirements (not just at the stakeholder level but also at the software management level), since these chains explicitly model the relations between the steps of an MDE process [9].” (See page 138, Section B. Towards Model-Driven Process Enactment)).

Regarding claim 7:
The rejection of claim 1 is incorporated, Mustafiz further discloses wherein the coordinated sequences of the model-based transformations are coordinated through forks and joins (“allows the modelling of concurrent processes and their synchronisation with the use of fork and join nodes. Both control-flow and object-flow can be depicted in the model.” (See page 134, right column, 1st para)).

Regarding claim 8:
The rejection of claim 1 is incorporated, Mustafiz further discloses wherein each resource in the megamodel is provided with traceability attributes (“Having an underlying transformation chain also naturally leads to ensuring traceability requirements (not just at the stakeholder level but also at the software management level), since these chains explicitly model the relations between the steps of an MDE process [9].” (See page 138, Section B. Towards Model-Driven Process Enactment)).

Regarding claim 10:
The rejection of claim 1 is incorporated, Mustafizbut further discloses wherein the model-based transformations include models and executable programs (“The framework is based on the notion of multi-paradigm modelling and uses metamodelling and model transformations as enablers. The use of such PMs or model transformation chains allows the enactment or automatic execution of the workflow defined in the process.” (See page 138, Section B. Towards Model-Driven Process Enactment)).




Regarding claim 11:
This is a network node version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 17:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 10, and is therefore rejected under similar rationale.


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 12-16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mustafiz in view of Fritzsche et al. (Publication No. 2011/0265060 – hereinafter, Fritzsche).
Regarding claim 2:
The rejection of claim 1 is incorporated, but Mustafiz but does not explicitly teach wherein enacting the transformation chain further comprises: invoking one or more language handlers to execute the transformation chain.
However, Fritzsche, an analogous art because Mustafiz and Fritzsche are in the same field of endeavor of model-driven process, discloses:
wherein enacting the transformation chain further comprises: invoking one or more language handlers to execute the transformation chain (FIG. 1 and associated text, such as, “A GUI manager 148 may be responsible for facilitating operation of the GUI. For example, the GUI manager 148 may include a view generator 149 that provides the user with options for running certain types of simulations, such as a simulation of one of the development models 104, 116. Upon instruction from the user by way of a request handler 152, the GUI manager 148 may notify the model transformation manager 110, the annotation tool 132, and the tracing manager 134 (and an assessment manager as described below) to perform their respective functions, execute the transformation chain model 108 and related processes” (See para [0041])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritzsche into the teachings of Mustafiz because that would have provided techniques to transform the development models, in a series of steps, into desired forms for various performance analysis tools as suggested by Fritzsche (See para [0030]).

Regarding claim 3:
The rejection of claim 2 is incorporated, Fritzsche further discloses wherein the one or more language handlers include pluggable handlers for model transformation languages and other executable code (“In FIG. 1, one or more users may use a modeling tool 102 to design development models, such as development models 104a, 104b, 104c of FIG. 1. The modeling tool 102, except as described differently herein, may contain various necessary conventional elements used to create development models, such as a graphical user interface (GUI) used to create or select (e.g., through drag-and-drop techniques) one or more shapes associated with nodes of the development models (e.g., activity nodes, execution nodes, or decision/control nodes, the latter including, for example, split/join, synchronize, fork, loop, and other known constructs for controlling a flow and execution order of the development model, along with tools to join the various nodes using branches to obtain the desired execution order). One example of a modeling tool is the Eclipse Modeling Framework (EMF), which provides the basis for many different modeling tools, along with an extension capability that allows users to add functionalities in the form of plug-ins that may be used within the framework.” (See para [0021])).

Regarding claim 4:
The rejection of claim 1 is incorporated, but Mustafizbut does not explicitly teach wherein constructing the megamodel further comprises: 
building a weaving model which maps every element in the process model to a corresponding resource in the megamodel; and  
Page 2 of 6incorporating the weaving model into the megamodel.
However, Fritzsche, an analogous art because Mustafiz and Fritzsche are in the same field of endeavor of model-driven process, discloses:
building a weaving model which maps every element in the process model to a corresponding resource in the megamodel (FIG. 3 and associated text, such as, “As shown in FIG. 3, the example service composition 302 includes services associated with a NetWeaver BPM Service Environment 304 and a JCOM Service Environment 306. Standard services 308 are included within each service environment, but the NetWeaver BPM Service Environment 304, as shown, is extended with single services 310, which are maintained as value added services 312.  “ (See para [0072]). “the performance evaluation engine 150, or the transformation engine 112 may need to relate elements of a simulation or other transformation and relate these elements to the original elements of the source/development model(s). Hence, a mechanism is needed in order to associate the model annotations done based on original Source Models with the result of the possibly long transformation chain.” (See para [0132])); and  
Page 2 of 6incorporating the weaving model into the megamodel (“In general, Algorithm 1 provides for a recursive technique in which simulation results are related back to the development models using a recursive techniques and ‘back-tracking’ through the various trace models, using the M2M navigation model 144 or megamodel 806, as shown in Algorithm 1. When using an ATL transformation this code may be embedded in the functional part of ATL code in case ‘back-tracking’ is needed” (See para [0133])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritzsche into the teachings of Mustafiz because that would have provided techniques to transform the development models, in a series of steps, into desired forms for various performance analysis tools as suggested by Fritzsche (See para [0030]).

Regarding claim 5:
The rejection of claim 1 is incorporated, but Mustafizbut does not explicitly teach wherein constructing the megamodel further comprises: 
incorporating the model-based transformations into the megamodel; 
linking the model-based transformations with one or more language handlers in the megamodel; and 
linking the model-based transformations with respective in-out resources in the megamodel.
However, Fritzsche, an analogous art because Mustafiz and Fritzsche are in the same field of endeavor of model-driven process, discloses:
incorporating the model-based transformations into the megamodel (“A model transformation manager may be configured to coordinate transformation engines and adaptor engines within the model transformation chain to transform the plurality of development models, or subsequent transformations thereof, into one or more transformed development models and performance analysis models, and to coordinate processing within the model transformation chain to transform the one or more performance analysis models, or subsequent transformations thereof, into transformed performance analysis models, and to coordinate processing within the model transformation chain to provide a unified performance analysis assessment associated with the end-to-end execution arrangement of the software applications, based on the development models and the one or more performance analysis models.” (See para [0006]). FIG. 8 and associated text, such as, “FIG. 8 is a block diagram of an example transformation chain management 802 for a MDPE Workbench. As shown in the example of FIG. 8, a transformation relationship 804 is set in an example megamodel 806 (e.g., M2M navigation model 144 of FIG. 1) by a MDPE administration tool 808. The tool 808 enables users to select currently active service specification adaptors 114 and performance analysis adaptors 124. The administration tool 808, therefore, stores the currently active transformation chain 108 into the megamodel 806.” (See para [0101])); 
linking the model-based transformations with one or more language handlers in the megamodel (“In FIG. 1, one or more users may use a modeling tool 102 to design development models, such as development models 104a, 104b, 104c of FIG. 1. The modeling tool 102, except as described differently herein, may contain various necessary conventional elements used to create development models, such as a graphical user interface (GUI) used to create or select (e.g., through drag-and-drop techniques) one or more shapes associated with nodes of the development models (e.g., activity nodes, execution nodes, or decision/control nodes, the latter including, for example, split/join, synchronize, fork, loop, and other known constructs for controlling a flow and execution order of the development model, along with tools to join the various nodes using branches to obtain the desired execution order). One example of a modeling tool is the Eclipse Modeling Framework (EMF), which provides the basis for many different modeling tools, along with an extension capability that allows users to add functionalities in the form of plug-ins that may be used within the framework.” (See para [0021])); and 
linking the model-based transformations with respective in-out resources in the megamodel (“An annotation engine may be configured to associate annotations with elements of respective models processed through the model transformation chain, and configured to provide links between each annotation and its associated element to thereby output one or more composition models. “ (See para [0006])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritzsche into the teachings of Mustafiz because that would have provided techniques to transform the development models, in a series of steps, into desired forms for various performance analysis tools as suggested by Fritzsche (See para [0030]).


Regarding claim 6:
The rejection of claim 1 is incorporated, but Mustafizbut does not explicitly teach wherein constructing the megamodel further comprises: 
registering with an initial megamodel the resources discovered in a workspace for the network services; and 
incrementing the initial megamodel by further registering the process model and the model-based transformations of the process model.
However, Fritzsche, an analogous art because Mustafiz and Fritzsche are in the same field of endeavor of model-driven process, discloses:
registering with an initial megamodel the resources discovered in a workspace for the network services (FIG. 8 and associated text, such as, “The administration tool 808, therefore, stores the currently active transformation chain 108 into the megamodel 806. This specification is input to a transformation controller 808, which executes the different transformation models 810 and outputs the final tool input 812 (e.g., 128a, 128b) for performance analysis tools 130a, 130b based on a number of service models 814. The transformation outputs a number of trace models 816 (e.g., 140, 142) as by-products of the transformation. The transformation controller 808 also sets tracing relationships 818 between original service specifications 104, intermediate models 819 (e.g. the TIPM, 116, 118, 120) and the final tool input 128 for the performance analysis tool 130 into the megamodel 806.” (See para [0101])); and 
incrementing the initial megamodel by further registering the process model and the model-based transformations of the process model (FIG. 8 and associated text, such as, “As shown in FIG. 8, an "R" is shown between the tracing controller 820 and an annotation controller 822. This functionality may be utilized by the annotation controller 822 (e.g., annotation tool 132) in case the performance assessment results 126, which are associated with the tool input model 128 at the end of the model transformation chain 108, need to be set as annotation of the original service specifications. Thus, the performance assessment may be traced backward through the chain 108, and the megamodel 806 (M2M navigation model 144) maintains model annotations independent of the model transformation chain 108.” (See para [0102])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritzsche into the teachings of Mustafiz because that would have provided techniques to transform the development models, in a series of steps, into desired forms for various performance analysis tools as suggested by Fritzsche (See para [0030]).

Regarding claim 9:
The rejection of claim 8 is incorporated, but Mustafizbut does not explicitly teach
wherein the traceability attributes include one or more of: a history that traces past events of the resource, a timestamp and an origin;
However, Fritzsche, an analogous art because Mustafiz and Fritzsche are in the same field of endeavor of model-driven process, discloses:
wherein the traceability attributes include one or more of: a history that traces past events of the resource, a timestamp and an origin (“In this way, as described herein, the tracing manager 134 may permit recursive tracking of information (e.g., simulation results) related to the annotated, composed unified performance analysis model 120 back to the original development models 104, 116, for convenient use thereof by the user. In particular, as described in more detail herein, the tracing manager 134 may employ a model-to-model (M2M) navigation model 144 to track the trace models 140, 142 and maintain navigation information related to which models of the model transformation chain are related to each of the trace models 140, 142. “ (See para [0038])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritzsche into the teachings of Mustafiz because that would have provided techniques to transform the development models, in a series of steps, into desired forms for various performance analysis tools as suggested by Fritzsche (See para [0030]).
	Regarding claim 12:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 13:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 16:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.
Regarding claim 19:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 9, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadaf Mustafiz et al. (The FTG+PM Framework for Multi-Paradigm Modelling: An Automotive Case Study, ACM, 2012) discloses a conceptual framework, FTG+PM, that acts as a guide for carrying out model transformations, and as a basis for unifying key MDE practices, namely multiparadigm modelling, meta-modelling, and model transformation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        July 15th, 2022